                 Case 3:19-cv-01928-HZ           Document 1              Filed 11/27/19       Page 1 of 9




     Howard M. Levine, OSB No. 800730
     hlevin@sussmanshank.com
     Kristen G. Hilton, OSB No. 151950
     khilton@sussmanshank.com
     SUSSMAN SHANK LLP
     1000 SW Broadway, Suite 1400
     Portland, OR 97205-3089
     Telephone: (503) 227-1111
     Facsimile: (503) 248-0130
     Attorneys for Plaintiff




                                  UNITED STATES DISTRICT COURT

                                           DISTRICT OF OREGON
                                           PORTLAND DIVISION


     FRANKLIN CAPITAL FUNDING, LLC, a                                  Case No.
     Delaware Limited Liability Company,
                                                                       COMPLAINT FOR
                    Plaintiff,
                                                                       (1) Breach of Contract;
            v.                                                         (2) Breach of Guaranty;
                                                                       (3) Appointment of a Receiver
     LEVEL 3 HOMES & DESIGN, LLC, an
     Oregon Limited Liability Company; RYAN
     DONATO, an individual; JEREMY
     KILLIAN, an individual; LEVEL 3, LLC,
     an Oregon Limited Liability Company; and
     HEIRLOOM INC., an Oregon Corporation,

                    Defendants.

            Plaintiff Franklin Capital Funding, LLC alleges as follows:

                                                      PARTIES

            1.      At all relevant times, Franklin Capital Funding, LLC (“Plaintiff”) is a Delaware

     limited liability company with its principal place of business in the State of Michigan.


Page 1 - COMPLAINT


                                            SUSSMAN SHANK LLP, ATTORNEYS AT LAW
                                  1000 SW BROADWAY, SUITE 1400, PORTLAND, OREGON 97205-3089
                                        TELEPHONE (503) 227-1111 | FACSIMILE (503) 248-0130
                 Case 3:19-cv-01928-HZ               Document 1              Filed 11/27/19       Page 2 of 9




            2.          At all relevant times, defendant Level 3 Homes & Design, LLC (“Level 3

     Homes”) is a business that builds custom tiny homes, is incorporated under the laws of the State

     of Oregon, and has its principal place of business at 12055 NE Glenn Widing Dr., Building 3,

     Suite 202, Portland, Oregon, in Multnomah County.

            3.          At all relevant times defendant Ryan Donato (“Donato”) is a member of Level 3

     Homes. Plaintiff is informed and believes, and thereon alleges, that Donato resides in Gresham,

     Oregon.

            4.          At all relevant times defendant Jeremy Killian (“Killian”) is a member of Level 3
     Homes.         Plaintiff is informed and believes, and thereon alleges, that Killian resides in Happy

     Valley, Oregon.

            5.          At all relevant times, defendant Level 3, LLC (“Level 3”) is a business that holds

     a dealer license used in connection with the business of Level 3 Homes, is incorporated under the

     laws of the State of Oregon, and has its principal place of business at 12055 NE Glenn Widing

     Dr., Building 3, Suite 202, Portland, Oregon, in Multnomah County. Donato and Killian are

     members of Level 3.

            6.          At all relevant times, defendant Heirloom Inc. (“Heirloom”) is a business that also

     builds custom tiny homes, is incorporated under the laws of the State of Oregon, and has its

     principal place of business at 19700 SW 118th Avenue, Portland, Oregon, in Multnomah County.

     Donato and Killian are shareholders in Heirloom.

                                         JURISDICTION AND VENUE

               7.       This Court has jurisdiction over this matter based on diversity of citizenship, 28

     U.S.C. § 1332, in that Plaintiff is a citizen of a different state than Defendants Level 3 Homes,

     Donato, Killian, Level 3, and Heirloom (collectively, “Defendants”) and the amount in

     controversy exceeds $75,000.

               8.       Venue is proper in this Court under 28 U.S.C. § 1391(b) because all Defendants

     reside in this District and because a substantial part of the events giving rise to the claims

Page 2 - COMPLAINT


                                                SUSSMAN SHANK LLP, ATTORNEYS AT LAW
                                      1000 SW BROADWAY, SUITE 1400, PORTLAND, OREGON 97205-3089
                                            TELEPHONE (503) 227-1111 | FACSIMILE (503) 248-0130
                 Case 3:19-cv-01928-HZ            Document 1              Filed 11/27/19       Page 3 of 9




     occurred in this District and a substantial part of the property that is the subject of the parties’

     agreements is located in this District.

             9.     This Complaint has been filed in the Portland Division pursuant to Local Rule

     3-2, because a substantial part of the events giving rise to the claims occurred in Multnomah

     County, Oregon and a substantial part of the property that is the subject of the parties’

     agreements is located in Multnomah County, Oregon.

                                        FACTUAL BACKGROUND

                                                  Loan Documents
             10.    Level 3 Homes is in the business of manufacturing “tiny homes” for consumers.

             11.    On or about July 12, 2019, FCG acquired the secured obligations owed by Level 3

     Homes to various merchant cash advance financing sources (collectively, “MCAs”).

             12.    On July 15, 2019, Level 3 Homes executed and delivered a Loan Agreement with

     Franklin Capital Group, LLC (“FCG”), Plaintiff’s predecessor-in-interest (the “Loan

     Agreement”). A true and correct copy of the Loan Agreement is attached hereto as Exhibit 1

     and is incorporated by reference herein.

             13.    On July 15, 2019, Level 3 Homes executed and delivered to FCG a Promissory

     Note in the amount of $1,600,000.00 (the “Note”). A true and correct copy of the Note is

     attached hereto as Exhibit 2 and is incorporated by reference herein.

             14.    The Note requires Level 3 Homes to make monthly payments on the 15th of each

     month in the manner and amount set forth on Schedule A to the Note.

             15.    The Note also includes a term of three years and contains a governing law

     provision stating that it is to be construed in accordance with the internal laws of the State of

     Michigan.

             16.    The Note further provides that Level 3 Homes “must reimburse the Lender for

     any costs, internal charges and out-of-pocket expenses (including attorneys’ fees and time

     charges of attorneys for the Lender, who may be employees of the Lender) paid or incurred by

Page 3 - COMPLAINT


                                             SUSSMAN SHANK LLP, ATTORNEYS AT LAW
                                   1000 SW BROADWAY, SUITE 1400, PORTLAND, OREGON 97205-3089
                                         TELEPHONE (503) 227-1111 | FACSIMILE (503) 248-0130
               Case 3:19-cv-01928-HZ                Document 1              Filed 11/27/19       Page 4 of 9




     the Lender in connection with the preparation, review, execution, delivery, amendment,

     modification, administration, collection, and enforcement of this Note.”

             17.    As security for its obligations under the Note, Level 3 Homes executed a Security

     Agreement dated July 15, 2019 (the “FCG Security Agreement”), granting FCG a security

     interest in substantially all of Level 3’s assets (the “Collateral”). Those assets include but are not

     limited to work in process, equipment, general intangibles, inventory, such as tiny homes sitting

     on moveable trailers, accounts receivable, and products and proceeds of all of the collateral. A

     true and correct copy of the FCG Security Agreement is attached hereto as Exhibit 3 and is
     incorporated by reference herein. Defendants Level 3 and Heirloom, Level 3 Homes’ related

     entities, are also signatories to the FCG Security Agreement and are included in the definition of

     “Debtor” thereunder. Accordingly, all of their assets are part of FCG’s Collateral.

             18.    The Loan Agreement, Note, FCG Security Agreement, and all related documents,

     including the Perfection Certificate attached as Exhibit 4, are collectively identified as the “Loan

     Documents.”

             19.    On or about July 15, 2019, Donato, Killian, Level 3 and Heirloom executed a

     Continuing Guaranty, guaranteeing Level 3 Homes’ performance under the Loan Documents

     (the “FCG Guaranty”). A true and correct copy of the FCG Guaranty is attached hereto as

     Exhibit 5.

             20.    The Loan Documents and FCG Guaranty were assigned to Plaintiff on or about

     July 15, 2019. A copy of the Assignment and Conveyance and Certification of Release is
     attached hereto as Exhibit 6.

             21.    Later, on or about August 30, 2019, FCG acquired the claim of an additional

     MCA, Trenen Capital, Inc., against Level 3 Homes. The indebtedness FCG purchased from the

     various MCAs was consolidated into and constitutes a portion of the term loan evidenced by the

     Note.



Page 4 - COMPLAINT


                                               SUSSMAN SHANK LLP, ATTORNEYS AT LAW
                                     1000 SW BROADWAY, SUITE 1400, PORTLAND, OREGON 97205-3089
                                           TELEPHONE (503) 227-1111 | FACSIMILE (503) 248-0130
                Case 3:19-cv-01928-HZ              Document 1              Filed 11/27/19       Page 5 of 9




              22.     After FCG acquired the claims of the MCAs as described in Paragraphs 11 and 21

     above, the UCC filings of the MCAs whose claims were acquired were assigned to FCG, which

     subsequently assigned them to Plaintiff. In addition, FCG also filed its own UCC-1 filings

     against Level 3 Homes and Level 3 on March 20, 2019, and against Heirloom on July 17, 2019,

     which UCC-1 filings were assigned to Plaintiff. Copies of those UCC-1 Financing Statements,

     which were filed on August 6, 2018, October 23, 2018, February 1, 2019, February 4, 2019,

     March 20, 2019, March 21, 2019, March 22, 2019, June 24, 2019 and July 17, 2019, and the

     UCC-3 Assignments are attached as Exhibit 7.
              23.     As a result of the foregoing transactions, Plaintiff has a first-priority perfected

     security interest in the Collateral.

                              Level 3 Homes Defaults on Its Loan Obligations

              24.     Level 3 Homes defaulted of its obligations under the Loan Documents. Among

     other things, Level 3 Homes breached the terms of the Loan Documents by: failing to timely

     make a loan payment in the amount of $55,000.00, which was due on October 15, 2019; failing

     to disclose in the Perfection Certificate (Exhibit 4) obligations with respect to approximately

     $1,000,000 of customer deposits for Level 3 and approximately $750,000 of customer deposits

     for Heirloom; and failing to remit the proceeds from the sale of used homes to the prior owners.

              25.     In addition, Level 3 Homes did not comply with various reporting requirements

     under Section 4 of the Loan Agreement (Exhibit 1), including but not limited to the requirements

     to provide monthly financial statements, monthly accounts receivable and accounts payable

     agings and monthly inventory reports.

              26.     Plaintiff also learned that Level 3 Homes was delinquent with respect to payment

     of both state and federal taxes, including the September tax deposit, and that the Oregon

     Department of Revenue had recorded a Distraint Warrant against Level 3 Homes in the amount

     of $30,534.19.



Page 5 - COMPLAINT


                                              SUSSMAN SHANK LLP, ATTORNEYS AT LAW
                                    1000 SW BROADWAY, SUITE 1400, PORTLAND, OREGON 97205-3089
                                          TELEPHONE (503) 227-1111 | FACSIMILE (503) 248-0130
                 Case 3:19-cv-01928-HZ            Document 1              Filed 11/27/19       Page 6 of 9




             27.    The facts and circumstances described in Paragraphs 24 through 26 constitute

     Events of Default under the Loan Documents.

             28.    By letter dated October 28, 2019, Plaintiff accelerated and demanded payment in

     full of the obligations owed by Level 3 Homes to Plaintiff under the Loan Documents, and

     guaranteed by Defendants Donato, Killian, Level 3, and Heirloom. A true and correct copy of

     the demand letter is attached hereto as Exhibit 8.

             29.    Defendants have failed and refused to pay the obligations owed to Plaintiff.

                                       FIRST CLAIM FOR RELIEF
                         (Action on Promissory Note – against Level 3 Homes)

             30.    Plaintiff realleges and incorporates by reference paragraphs 1 through 29 of the

     Complaint.

             31.    Level 3 Homes defaulted on its obligations under the Note by failing to timely

     make the October 15, 2019 payment, and by being in breach of, among other things, Section 4 of

     the Security Agreement and Section 3(g) of the Loan Agreement because Level 3 Homes failed

     to timely pay both state and federal taxes.

             32.    Level 3 Homes further defaulted on its obligations under the Note by being in

     breach of sections (b) and (m) of the Note because the list of debts Level 3 Homes’ provided to

     FCG excluded approximately $1,000,000.00 of customer deposits from Level 3 and $750,000.00

     of customer deposits from Heirloom, and Level 3 Homes sold a number of used homes but did

     not remit the proceeds from those sales to the prior owners of the homes.

             33.    Additionally, Level 3 Homes defaulted on its obligations under the Note by being

     in breach of Section 4 of the Loan Agreement because Level 3 Homes failed to comply with

     various reporting requirements, including to provide monthly financial statements, monthly

     accounts receivable and accounts payable agings and monthly inventory reports.

             34.    As a result of Level 3 Homes’ defaults, Plaintiff accelerated the balance due under

     the Note.

Page 6 - COMPLAINT


                                             SUSSMAN SHANK LLP, ATTORNEYS AT LAW
                                   1000 SW BROADWAY, SUITE 1400, PORTLAND, OREGON 97205-3089
                                         TELEPHONE (503) 227-1111 | FACSIMILE (503) 248-0130
               Case 3:19-cv-01928-HZ               Document 1              Filed 11/27/19       Page 7 of 9




             35.    The principal amount due under the Note is $1,570,013.77, in addition to accrued

     interest through October 17, 2019 in the sum of $28,783.59, with interest continuing to accrue at

     the rate of twenty two (22.0%) per annum or $946.31 per diem until paid, as well as late fees,

     costs, attorneys’ fees, and other charges allowed under the Note.

             36.    Level 3 Homes has failed and refused to pay the outstanding balance due under

     the Note, which, as set forth in Plaintiff’s October 28, 2019 letter, is immediately due. As a

     result, Level 3 Homes is in further default of its obligations to Plaintiff.

             37.    Plaintiff has performed all obligations and duties imposed on it by the Note,
     except to the extent such obligations or duties have been waived, excused or prevented by Level

     3 Homes’ acts or omissions.

                                      SECOND CLAIM FOR RELIEF

             (Breach of FCG Guaranty – Against Donato, Killian, Heirloom, and Level 3)

             38.    Plaintiff realleges and incorporates by reference paragraphs 1 through 37 of the

     Complaint.

             39.    Pursuant to the terms of the FCG Guaranty, Donato, Killian, Heirloom and Level

     3 guarantied full and prompt payment when due of all obligations of Level 3 Homes to Plaintiff.

             40.     Donato, Killian, Heirloom and Level 3 have failed and refused to pay the

     outstanding balance due under the FCG Guaranty, which, as set forth in Plaintiff’s October 28,

     2019 letter, is immediately due.

                                        THIRD CLAIM FOR RELIEF

                                          (Appointment of a Receiver)

             41.    Plaintiff realleges and incorporates by reference paragraphs 1 through 37 of the

     Complaint.

             42.    Plaintiff has the right to seek appointment of a receiver over the Collateral as

     provided herein.



Page 7 - COMPLAINT


                                              SUSSMAN SHANK LLP, ATTORNEYS AT LAW
                                    1000 SW BROADWAY, SUITE 1400, PORTLAND, OREGON 97205-3089
                                          TELEPHONE (503) 227-1111 | FACSIMILE (503) 248-0130
                 Case 3:19-cv-01928-HZ             Document 1              Filed 11/27/19       Page 8 of 9




             43.    Pursuant to the terms of the FCG Security Agreement and the FCM Security

     Agreement, Defendants agreed that if any of the Liabilities (as defined in the FCG Security

     Agreement and the FCM Security Agreement) are not paid, when due, whether upon demand or

     at maturity, whether by acceleration or otherwise, Plaintiff would have the right to “personally or

     by agents, attorneys, or appointment of a receiver, enter upon any premises where collateral may

     then be located” and take possession of such Collateral, and “hold, operate, sell, ship, reclaim,

     recover, store, finish, maintain, repair, lease, or dispose of all or any Collateral . . .”. Exhibits 3

     and 9, Section 7. (a).
             44.    By letter dated October 28, 2019, Plaintiff accelerated and demanded payment in

     full of Level 3 Homes’ obligations to Plaintiff under the Loan Documents. To date, Level 3

     Homes has failed and refused to pay those obligations.


            WHEREFORE, Plaintiff prays for relief as follows:

            1.      On the First Claim for Relief:

                    a. For judgment in favor of Plaintiff against Defendant Level 3 Homes in the

                        principal amount of $1,570,013.77, together with accrued interest through

                        October 17, 2019 in the sum of $28,783.59, with interest accruing thereafter at

                        the rate of twenty two (22.0%) per annum ($946.31 per diem) through entry of

                        judgment;

                    b. For late fees and other costs allowed under the Note, in an amount to be

                        determined at trial;

                    c. For Plaintiff’s reasonable attorney fees, costs, and disbursements incurred

                        herein; and

                    d. For such other relief as the court deems just and proper.


Page 8 - COMPLAINT


                                              SUSSMAN SHANK LLP, ATTORNEYS AT LAW
                                    1000 SW BROADWAY, SUITE 1400, PORTLAND, OREGON 97205-3089
                                          TELEPHONE (503) 227-1111 | FACSIMILE (503) 248-0130
                   Case 3:19-cv-01928-HZ              Document 1              Filed 11/27/19       Page 9 of 9




              2.        On the Second Claim for Relief:

                        a. For judgment in favor of Plaintiff joint and severally against Defendants

                            Killian, Donato, Level 3, and Heirloom in the principal amount of

                            $1,570,013.77, together with accrued interest through October 17, 2019 in the

                            sum of $28,783.59, with interest accruing thereafter at the rate of twenty two

                            (22.0%) per annum ($946.31 per diem) through entry of judgment;

                        b. For late fees and other costs allowed under the Guaranty, in an amount to be

                            determined at trial;

                        c. For Plaintiff’s reasonable attorney fees, costs, and disbursements incurred

                            herein; and

                        d. For such other relief as the court deems just and proper.

              3.        On the Third Claim for Relief, for an order appointing a receiver over the

                        Collateral;

              4.        An order enjoining Defendants and each of them from selling, encumbering,

                        disposing of, or otherwise interfering with the Collateral.



              Dated this 27th day of November, 2019.

                                          SUSSMAN SHANK LLP


                                          By /s/ Kristen G. Hilton
                                            Howard M. Levine, OSB No. 800730
                                            Kristen G. Hilton, OSB No. 151950
                                            (503) 227-1111
                                            Attorneys for Plaintiff


     *25495-001(03322253)



Page 9 - COMPLAINT


                                                 SUSSMAN SHANK LLP, ATTORNEYS AT LAW
                                       1000 SW BROADWAY, SUITE 1400, PORTLAND, OREGON 97205-3089
                                             TELEPHONE (503) 227-1111 | FACSIMILE (503) 248-0130
